966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Paul Michael BLAISE, Appellant,v.Darrell MENKE;  Kyle Bawden;  Mary Lou Bechtel;  Lorie D.Becker;  Barbra Bryant;  Mary Lou Hull;  LindaPerez;  J. Alfritz;  Roy Gehle;  R.Umthan, Appellees.
No. 92-1875.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 6, 1992.Filed:  June 15, 1992.

Before MCMILLIAN, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Paul Michael Blaise appeals from the order of the district court1 dismissing his 42 U.S.C. § 1983 civil rights complaint as frivolous.  We affirm.


2
Blaise is serving a prison sentence imposed after he pled guilty to charges of molesting a nine-year-old girl.  He alleges in his complaint that defendant prison officials have violated his constitutional rights by making remarks to him about his supposed affinity for young girls.


3
We have carefully reviewed the record in this case and find that Blaise's allegations are frivolous.  An allegation that a prisoner has suffered emotional harm resulting only in bruised feelings does not state a constitutional violation.   See Wyatt v. Delaney, 818 F.2d 21, 23 (1987).


4
Accordingly, we affirm.  See 8th Cir.  Rule 47B.



1
 The Honorable Charles R. Wolle, United States District Judge for the Southern District of Iowa